El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La Corte Municipal de Cayey dictó resolución a favor del recurrente a virtud de información posesoria de fincas rústi-cas, pero al ser presentada la orden para su inscripción al Registrador de la Propiedad de G-uayama denegó su inscrip-ción fundado en la nota que se transcribe:
"Denegada la inscripción del precedente expediente posesorio porque la finca que por el mismo se pretende inscribir se baila ins-crita en mayor porción en el registro y en proindiviso a nombre de Petronila, Carmen, Luis, Pablo y Eleuterio Rivera Vázquez, al folio 163 del tomo 5 de Cidra, finca número 272, inscripción Ia., y porque no resulta del expediente que el promovente o sus causantes hayan adquirido el inmueble cuya inscripción se interesa, en las porciones que en dicho expediente se determinan, con el consenti-miento expreso de los demás condominos * *
Convenimos con el recurrente en que para adquirir bienes proindivisos no es necesario el consentimiento de los condue-ños. Tal requisito no consta en el Código Civil.
Respecto al primer motivo de la nota, el recurrente no nos ha llamado la atención de nada a modo de prueba que acredite que el registrador estuvo equivocado al declarar que parte de la finca que se pretendía inscribir coincidía con la finca ya inscrita a nombre de otras personas. La Ley Hipo-tecaria impide al registrador inscribir un título posesorio cuando ya se ha hecho una inscripción a nombre de otro, y en caso de duda el registrador está asimismo justificado en su denegatoria. El caso de Veguilla v. El Registrador de *859Guayama, de junio 22, 1922, (pág. 836) es de aplicación. Debe revocarse la nota recurrida en cuanto al segundo mo-tivo . y confirmarse respecto al primero.

Revocada la nota en cuanto al segundo motivo y confirmada en cuanto al primero.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutcbison y Franco Soto.